Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on April 08, 2021 was received.    Claims 1 and 4 were amended.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The replacement drawings for Figures 1 and 2 are accepted.


Claim Objections
The objection to claim 4 is withdrawn in view of the amendment to the claim.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Rivetta on claims 1, 2, 4, 6-9, and 11 are withdrawn, because independent claim 1 has been amended.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Rivetta as applied to claim 1 and further in view of Balk on claims 5 and 10 are withdrawn, because independent claim 1 has been amended.
	
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest a battery pack housing with a flexible rib comprising a pair of ribs formed at an inner side of the pack housing to accommodate a battery module wherein the closest distance between the pair of ribs is directly on the inner side of the pack housing.  The closest prior art of Rivetta while recognizing flexible ribs formed on the inner side of the pack housing do not recognize the configuration of the closest distance of the pair of ribs to be directly on the inner side of the pack housing as required by the newly amended independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727